DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species: 
Species Group A.
Species I. FIG. 3.
Species II. FIG. 4.
Species Group B.
Species III. FIG. 1.
Species IV. FIG. 2A-B.
Species V. FIG. 5-6.
Species VI. FIG. 7.
Species VII. FIG. 8.
Species VIII. Fig. 9.
The species of different devices, Species I-VIII are independent or distinct as explained below.
Applicant is required to choose one species from group A (I-II) and one species from group B (III-VIII)

Species II depicts sealrings portions 410 allows metal lines to hide sawbow lines when cut (par [0045] of the PGPUB US. 20200350263 A1).
Species I requires metal lines to hide sawbow lines, however, species II require sealrings to hide sawbow lines when metal lines are cut.
 
Species III depicts “the dies 10 and 20 are equipped with first logic 15 and second logic 25, respectively. First logic 15 may transmit signals through corresponding ones of the sawbow lines 60 and 70, and second logic 25 may receive the processed/changed signals for logic circuits in one or both dies” (par [0034] of the PGPUB US. 20200350263 A1).
Species IV depicts “an embodiment including four sawbow lines 210, 220, 230, and 240 between the first and second logic 15 and 25 of dies 10 and 20. In this embodiment, two of the sawbow lines 210 and 220 carry test signals from the first logic 15 to the second logic 25. The other two sawbow lines 230 and 240 carry test signals from the second logic to the first logic” (par [0036] of the PGPUB US. 20200350263 A1).
Species IV requires test signals, however species III only requires logic signals.
 Species V depicts FIG. 6 illustrates an example of the embodiment of FIG. 5, where the first group of sawbow lines includes a sawbow output lines 601 that includes N1 signals, bidirectional power supply line (VDD) 602 (e.g., which may be from left to right or from right to left, or both cases), a ground (or reference potential) lines 603, and a sawbow input line 604. In this embodiment, a first logic circuit 655 in the die 610 
Species VI depicts embodiment of sawbow lines for adjacent dies 710 and 720 on an uncut wafer. The sawbow lines include a sawbow output line 701 that includes N signals and a sawbow input line 702 that incudes M signals. Each of the dies also includes a first interface circuit 740 and a second interface circuit 750 that generate/process sawbow signals (par [0050] of the PGPUB US. 20200350263 A1).
Species VII depicts embodiment of sawbow lines for adjacent dies 810 and 820 on an uncut wafer. The sawbow lines include N sawbow output lines 801 and M sawbow input lines 802, where M and N may be the same or different. Each of the dies also includes a first supporting circuit 840 and a second supporting circuit 850. (par [0052] of the PGPUB US. 20200350263 A1).
Species VIII depicts another embodiment of sawbow lines for adjacent dies 910 and 920 on an uncut wafer. The sawbow lines include a sawbow output line 901, a first sawbow input line 902, a second sawbow input line 903, and a third sawbow input line 904. Each of the dies also includes a first supporting circuit 940 and a second test circuit 950. (par [0054] of the PGPUB US. 20200350263 A1).
Species V requires a first and second logic circuit, however, Species VI requires a first and second interface circuit, Species VII requires a first and second supporting circuit and Species VIII requires a first supporting circuit and a second test circuit.
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. § 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/           Primary Examiner, Art Unit 2893